                      Case 19-01584-RAM          Doc 4        Filed 09/30/19   Page 1 of 1




                                      CERTIFICATE OF SERVICE

I, Jonathan S. Feldman (name), certify that service of this summons, a copy of the complaint, a copy of the
Pretrial/Trial Order (DE 3), and a copy of the Order Establishing Uniform Mediation Procedures (DE 861,
Main Case) was made 9/26/19 (date) by:

    X   Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:

KILLIAN, JEREMY P                     RYAN MICHAEL DONATO                      DUNN CARNEY CARES, RA
17050 SE RHODODENDRON ST              11881 SE GRAND VISTA DR                  LEVEL 3 HOMES & DESIGN, LLC
HAPPY VALLEY, OR 97086-8601           CLACKAMAS, OR 97015-8268                 851 SW SIXTH AVENUE, #1500
                                                                               PORTLAND, OR 97204
          Personal Service: By leaving the process with defendant or with an officer or agent of
          defendant at:

          Residence Service: By leaving the process with the following adult at:


          Certified Mail Service on an Insured Depository Institution: By sending the process by certified
          mail addressed to the following officer of the defendant at:



          Publication: The defendant was served as follows: [Describe briefly]


          State Law: The defendant was served pursuant to the laws of the State of
                                      , as follows: [Describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I further certify that
I am, and at all times during the service of process was, not less than 18 years of age and not a party to
the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.


Date: 9/26/19                                    Signature: /s/ Jonathan S. Feldman


                        Print Name: Jonathan S. Feldman, Esq., for Plaintiff (12682)

                        Address: 200 S. Andrews Ave., Suite 600

                        City: Ft. Lauderdale      State: FL           Zip: 33301
